Appellant was convicted of murder in the second degree, his punishment being assessed at five years confinement in the penitentiary. *Page 242 
The evidence for the State is practically that testified by Romero About the 17th or 18th of May, 1913, a number of Mexicans were gathered at the Schuchart saloon. They were drinking and had been friendly to the time of the difficulty, or a few moments preceding it. Romero says Mr. Schuchart ordered them out of the saloon and they left; himself, appellant, Vasquez, Ruiz and deceased were there. Appellant, he says, was standing in the center of the road after leaving the saloon; that they were all drinking in the saloon, only Ruiz did not drink. Munoz, the deceased, was drinking, and they were all drinking together. Vasquez wanted to fight with appellant in the house, and the fight was prevented. Deceased said to appellant: "You want to fight with Francisco Vasquez, you can have it with me." Romero then testifies: Francisco Espinoza and deceased then went out to the road, and I went in behind them to where they stopped, in the center of the road. They were talking about the fight. When deceased said those words, I told him `What did they want to fight for,' and deceased told me that if I wanted anything I could get it with him too, and I told him, `No, what we want to fight for, we were all around together and there was no reason to fight,' and deceased said some words to me in English; I can't pronounce them, but I can understand them. When he told me them words, I answered him in Spanish. Then I put my hand on what I had, a knife. This is the knife (shown witness) that I had. I struck some blows at him, but don't know if I hit him or not, I know I hit him once; I am not certain about the place I cut him on the side — I am not sure if I cut him on the right or left side, I don't know. I don't remember how many times I cut him. Espinoza was standing close to deceased at this time. I was standing in front of him; Espinoza was standing on one side of him, on the left side, about one step from him, about from there to the corner of the desk (in court room), I don't know how many feet, I can't calculate. That was in the center of the road, nobody but us three was there, the rest of the party was in the door over at the saloon. No one of the party came down to where we were. All three of our hats fell, and when the dead man fell, I got a hat and left. The deceased fell on one side, to the side where I was. Espinoza got away from there when the deceased fell." On cross-examination he says, "Espinoza, deceased and myself were very drunk. We had not had one difficulty before that trouble. The trouble arose when I went out to where they were standing in the center of the road. I told Munoz once or twice what did he want to fight for, he ought not to do that. I didn't see Munoz with a knife, but I know that he had a knife at that time. When I spoke my words to him in Spanish, then I cut him (Munoz). I was on the left side of Munoz. I did not see nothing of Espinoza's hand; Espinoza was standing right there; he was standing there doing nothing. I did not stab Munoz, I cut him; when I cut him he fell to the ground; he fell to one side, he came on top of me, then fell to the ground. I couldn't say what distance Espinoza was from Munoz at that time, I don't know if he was several feet or not. If Espinoza made any motion towards Munoz, I didn't see him, I don't *Page 243 
remember. I don't know if Munoz turned around or not; I was just cutting at him. All I know about it, Munoz fell on the ground, I grabbed the hat and ran away. Espinoza was very drunk, too. I didn't see nothing in Espinoza's hand." Romero was the only witness who testified to the facts of the difficulty. There was a butcher knife found at the body of the deceased which seems to have belonged to the witness Romero. Deceased was cut several times; one cut was a stab in the shoulder, and a small wound in the back under the point of the shoulder. No witness placed the defendant at the place of the homicide except Romero. The State introduced the statement of appellant that he was not present and knew nothing of the killing, and also appellant's voluntary statement taken in the examining trial, which is as follows: "My name is Francisco Espinoza and I live on the Schuchart ranch. I did not see any of the fight. As I went to open the gate to go home, Pas Ruiz caught up with me and said that the men were fighting. I then continued by journey and did not know anything about the killing until after I returned from my house to the store to buy some goods. Then the sheriff in the automobile got me and Manuel Schuchart. I did not know the man was killed until I went down to where he was in the road, surrounded by the crowd. My house is about one-half mile from the place of the killing. No, the knife or hat shown me are not mine."
The court charged the jury affirmatively that Romero was an accomplice. This is error. This assumes appellant and Romero acted together in the killing, and also assumes defendant's presence at the place. Romero was not corroborated as to this fact, and the State denied, by using appellant's statement, that he was present. The condition of the case is a little peculiar under the facts. Romero testified that appellant had nothing to do with the fight. He went out there to fight, and he, Romero, went along and interfered, and the deceased turned upon him, and he and deceased fought, and he stabbed deceased with his knife, and that appellant did nothing. He excludes the idea that appellant engaged in the fight, or even had anything in his hand; in fact testified he did nothing. The State used the voluntary statement of appellant to the effect that he did nothing, and wasnot even present. The State, therefore, must rely upon the testimony of Romero to prove, first, that appellant was aidingand encouraging Romero, which Romero denied, or, second, that he engaged in the difficulty in some way. Unless he did appellant was not a principal in the transaction, nor was Romero an accomplice to the appellant. There must be criminal connection between the parties to create either relation. Any party who is used as a witness who had any guilty connection with the transaction under investigation is an accomplice and his testimony needs corroboration. If he did not engage in the difficulty and had nothing to do with it, he would not be a principal or accomplice. The court should have drawn the line of distinction clearly in his charge, that if appellant was present and did not in any way engage in the difficulty, then the fact that he went out to fight the other man and did not fight him, but deceased *Page 244 
turned upon Romero and had a difficulty with him in which appellant did not engage, appellant would not be guilty. That he was a mere onlooker would not make him guilty. He must have some connection with it either by participating directly or aid and encourage the man who did the killing. Then, again, the court should not charge directly that Romero was an accomplice. Under the facts he may not have been an accomplice. If they were in any way acting together, of course his testimony would be that of an accomplice; if not, then he would not be. The assumption by the court that he was an accomplice and in so charging directly is an assumption, at least to some extent, if not completely, that the parties were acting together, and both participated in the killing. There are some circumstances showing two knives may have been used in the difficulty, and upon this the State relied to show that two men were engaged in the killing. This, however, is denied by appellant and by Romero. Under their evidence appellant did not engage in the difficulty, and was not even present. He could not be a principal if absent, and the State proved him absent.
The judgment ought to be reversed and the cause remanded.
                          ON REHEARING.                         April 1, 1914.